THE     kiTl.ORNEY          GENERAL

                          OF   TEXAS




                               tich ll, 1957


Han. Jack Welch, Chairman            OpinionNo. WW- 51
ccmstitutiona1Amendments clxllcittee
House of Repvesentatives             Re: Effect of H.J.R.32, which
Austin,Texas                             propmesa constitutional
                                         amendmentto conferprobate
                                         jurisdictionon county Court8
                                         at Iaw,upcmthe Texas Robate
Dear Mr. Welch:                          ssst=.
          Pour letterrequestingour opinionrelativeto the captiouedmatter
reads as follows:

         "The above describedresolutiouproposestwo changes
    iu the articleand sectionreferredto above. The first
    change increasesthe maximum couourrentjurisdictionof
    the county oourtswith the districtcourtsfrau $l,OOOto
    $5,000. The secondproposedchaugecoufersprobate juris-
    dictionon alI County Courts at Iaw.

         YYe Kocse Cohstitutional&nendmntsCcmmitteeis
    concernedwith the imprct of the secoudproposalstated
    above upon the probatecourt system iu the State. A copy
    of the above describedresolutionis enclosedherewith.


         "It will be greatlyappreciatedif you will aualyse
    this proposalFn the light of the presentlaw aud furnish
    us with your opinionin counectioutherewith.*

          The 54th Legislatureby Chapter 55, adopteda probatecode by re-
vising and rearrangingthe statutesof this St&e pertainingto probateand
relatedmatters. We have carefullyexaminedthis "TexasProbateCodes and
have been unableto find any provisionsthereinthat will not be applicable
to County Courts at Iaw in their exerciseof probatemattersin the event
H.J.R.32 is adoptedand such courtsare given generaljurisdictionof a
Protetecourt.
Hon. JackWelch, page 2 (WW- 51)




         u(e) 'countyCmrt and mobate COlLF,'3:"Us;~-mn,y-
    mouismd dcmotc:couityCOUX%Y l.nthe exe1~&1~~riiLheir
    prokate jurisdic;ionand courts especiall;J
                                             creatadand
    organh3d for the sole purpose of exercisiq pr&ath
    jurisdiction.

         w(f) 'CountyJudge,' 'ProbateJudge,'~and*Judge'
    dcn.otethe presidiiigj,udgc.
                              ofmy court haviug original
    jurisdictio&ovezprobateproceedings,whetherit be a
    co~u~ty~court.tnthe exerciseof its probatejurisdiction
    c@ a court &pe$&&i,v.createdand organizedfor the sole
    purpose,ofexercisingprobate jurisdiction.

         *I(g;'Court'denotesand includesboth a couuty
    court in the exerciseof its probatejurisdictionand
    a court especiallycreatedand organizedfor the sole
    puqose of exercisingprobate jurisdicti0n.u

          If 1f.J.R.32 is adoptedall County Courts at Isw will by force of
the Crmstit~tionbacme "ProbateCourtM. The cc-destatesthat *CountyLuxL%~~
and "ProbateCourt" are synonymousand denote county courts in the exerci;e
of their probate jurisdiction.A County Court at Law is in fact a cowity court
with certaiujurisdictional  lkitations. ,H.J.R. 72 reumvespart of these juris-
dic~t,iomnal
          .Limi.tat'ims
                      by givingthem the generaljurisdictionof a ProbateCourt.



         If H.J.R. 32 is adoptedthe Constit~ztim
         will confnr ~nponCounty Courts at kw the
         general jurisdictionof a ProbateCourt,
         and all the provisionsof the nTexasPro-
         bate Code" which are applicablewill apply
         to such courtsm

                                      Yours very truly,



                                     WIL.bWIIscN
APPRCVRD;L.                          AttorneyGeneral



H. Grady Chmdler, Gheirmn
                                         W.~V. Geppert
                                           Assistant
WVG:gs